         Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
KING & SPALDING LLP                       )
                                          )
                  Plaintiff,              )
                                          )
              v.                          )
                                          )                  Case No. 16-cv-01616 (APM)
UNITED STATES DEPARTMENT OF               )
HEALTH AND HUMAN SERVICES, et al.         )
                                          )
                  Defendants.             )
__________________________________________)


             PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND EXPENSES


       Pursuant to Federal Rule of Civil Procedure 54(d)(2) and 5 U.S.C. § 552(a)(4)(E), Plaintiff

King & Spalding LLP moves for an Order awarding reasonable attorneys’ fees and litigation costs

incurred over the three-and-a-half years it spent litigating this action.   As the prevailing party,

King & Spalding is eligible for and deserving of an award of fees and costs.        On February 3,

2020, defendants through counsel stated they will oppose this motion.

                                        BACKGROUND

       This motion caps off nearly four years of unnecessary wrangling over the release of public

records due to King & Spalding under the Freedom of Information Act (FOIA).            On April 14,

2016, the firm submitted narrowly tailored FOIA requests to the U.S. Department of Health and

Human Services (“HHS”), the U.S. Food and Drug Administration (“FDA”), and the U.S.

Department of Justice (“DOJ”) seeking documents related to the federal government’s 2012

investigation of Abiomed, Inc., a medical device company.      See ECF No. 20 ¶¶ 2, 10.     King &

Spalding’s request asked for documents that were from a short time frame, that avoided



                                                 1
         Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 2 of 13




deliberative material, and that excluded communications from Abiomed to the government.

These carefully tailored requests could have been easily and expeditiously responded to in full

with limited expenditure of resources.      Instead of responding quickly, the government dragged

its feet, costing King & Spalding hundreds of thousands of dollars in attorneys’ fees and costs.

Aside from a limited production from the FDA, neither HHS nor DOJ released any documents to

King & Spalding for almost four full months.           See generally ECF No. 13 (detailing the pre-

litigation history of the FOIA requests).    At the same time, the government failed to put forward

any colorable basis for withholding the records.        See ECF No. 13 ¶ 10.      So, King & Spalding

sued.   See ECF No. 1; see also 5 U.S.C. § 552(a)(4)(B) (granting federal courts the power to

compel FOIA productions).

        Yet despite being haled into court, the government’s foot-dragging continued.                 It

constantly sought to delay production and briefing deadlines, see ECF No. 9; ECF No. 12;

ECF No. 13 ¶ 8; ECF No. 15, and did not finish releasing the uncontested documents for nearly

eight months after King & Spalding’s initial FOIA requests.         See ECF No. 29 ¶ 4.   On December

5th and 8th 2016, The U.S. Centers for Medicare and Medicaid Services (“CMS”), a component

of HHS, released documents in full and did not claim any exemptions to withhold documents or

make redactions.    Exhibits C & D.      On December 23, 2016, the Executive Office for United

States Attorneys (“EOUSA”), a component of DOJ, made two productions.              In the first, EOUSA

released 344 pages in full and withheld fifty-one pages in full.           Exhibit E.     In the second,

EOUSA released twenty-seven pages in full and withheld sixteen pages in full.           Exhibit F.   The

productions were not complete until April 5, 2017, when EOUSA released forty-six pages in full

and released thirty-three pages with redactions.       Exhibit G.




                                                   2
           Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 3 of 13




       It then attempted to stall litigation over the withheld documents and redactions by any

means necessary.    Indeed, the government rarely missed an opportunity to request a protracted

briefing schedule or extension.   See ECF No. 18 ¶¶ 7, 8; ECF No. 29 ¶¶ 12, 19; ECF No. 30.       It

then took advantage of this Court’s patience, requiring multiple rounds of summary judgment

papers just to establish the factual predicates for its most hotly contested redactions, which the

government had the burden to prove.      See ECF No. 28 at 1; ECF No. 38 at 31–32.       And when

King & Spalding’s persistence finally paid off, the government took nearly six more months to

produce the remaining records even after this Court ruled they must release the remaining

documents with only minor redactions.      See Exhibit H.   On January 22, 2020, EOUSA finally

made a production of seventy-nine pages with very minor redactions.          Id.   EOUSA’s letter

makes clear that all documents previously withheld in full were now being turned over with only

minor redactions and some documents that were previously released with redactions were being

re-released with modified redactions.    The government was finally forced to give way and not

one single responsive document that was disputed in this case was withheld in full by EOUSA (at

least not that the government told King & Spalding about in its release letters, see Exhibits C–H).

King & Spalding’s victory is complete.

       Although late-coming, the released documents have shed light on matters of public

concern.     As King & Spalding long suspected, the government attorneys spearheading the

Abiomed investigation acted at the urging of a former colleague who had left the Justice

Department for private practice. See Exhibit H, Items 1, 9, 10, 11, 12, & 16.       That attorney’s

firm, in turn, represented one or more private interests with obvious stake in frustrating Abiomed’s

business.    Id., Item 12 (Letter to FDA dated December 21, 2010).      Accordingly, by providing




                                                 3
          Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 4 of 13




this window into the government’s troubling prosecutorial conduct, this lawsuit has doubtless

furthered the public interests Congress enacted FOIA to serve.

         In light of the public interest in these documents, King & Spalding’s private burdens

litigating this case, and the government’s obdurate behavior, King & Spalding now moves for an

award of reasonable attorneys’ fees and costs under FOIA’s statutory fee-shifting provision.

                                           ARGUMENT

         The Court should award King & Spalding reasonable fees and costs for persisting against

a stubborn government defense, despite King & Spalding’s narrow and reasonable FOIA request,

and bringing valuable public records to light.     To receive such an award under FOIA, a party

must be both “eligible” for fees and “entitled” to fees.    See, e.g., Brayton v. Office of U.S. Trade

Representative, 641 F.3d 521, 524 (D.C. Cir. 2011).        Here, King & Spalding is eligible for fees

because of its early success prompting government productions and because of its ultimate victory

on highly contested issues. The firm is likewise entitled to fees because (1) its FOIA requests

concerned matters of public interest, (2) it persisted in this litigation notwithstanding its private

incentive to fold, and (3) the government should face some consequence for its obdurate behavior.

Finally, King & Spalding’s requested award is reasonable in light of the time and effort spent

dogging the government through numerous obfuscations and delays over the past three-and-a-half

years.

I.       King & Spalding Has Won a Complete Victory in this Litigation.

         As a threshold matter, King & Spalding is eligible for an award of fees and costs under the

FOIA statute. Statutory eligibility extends to any party that “substantially prevail[s]” against the

government in a FOIA case. 5 U.S.C. § 552(a)(4)(E)(i). To “substantially prevail[],” a party

must obtain “a judicial order,” “an enforceable written agreement or consent decree,” or “a




                                                  4
        Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 5 of 13




voluntary or unilateral change in position by the agency.” Id. § 552(a)(4)(E)(ii)(I)–(II). King &

Spalding has “substantially prevailed” in multiple respects.

       First, King & Spalding won this case at the summary judgment stage. Naturally, a party

that receives judgment on the merits has “substantially prevailed.” Judicial Watch, Inc. v. FBI,

522 F.3d 364, 367 (D.C. Cir. 2008). In this case, the firm obtained multiple orders from this Court

granting summary judgment in its favor. On September 7, 2018, after two rounds of summary

judgment briefing, the Court ordered release of sixty-seven pages of responsive documents that

the government had previously withheld in full. See ECF No. 38 at 40. Several months later,

after another round of briefing, the Court granted King & Spalding’s remaining production

requests “in full.” ECF No. 62 at 1–2. This included requests for information that the Court had

previously rejected as exempt, only to reconsider in King & Spalding’s favor. See id. at 5–11.

As a result, the government eventually produced all the disputed documents with only minor

redactions. Exhibits C–H.

       Second, King & Spalding’s persistence in this case caused a voluntary shift in the

government’s sputtering response to the initial FOIA requests. Even absent final judgment on the

merits, a plaintiff can “substantially prevail” by “caus[ing] a change in the agency’s position

regarding the production of requested documents.” Grand Canyon Tr. v. Bernhardt, No. 18-5232,

2020 WL 253019, at *4 (D.C. Cir. Jan. 17, 2020) (per curiam); see also Brayton, 641 F.3d 521,

524–25 (D.C. Cir. 2011) (describing congressional reinstatement of the “catalyst theory” through

5 U.S.C. § 552(a)(4)(E)). Such was the case here. Prior to the initiation of this lawsuit, and for

some time thereafter, the government Departments named as defendants had produced zero

documents in response to King & Spalding’s April 2016 FOIA requests despite King & Spalding’s

very manageable and reasonable FOIA requests.          See ECF No. 13 ¶ 9.       Indeed, not until




                                                5
         Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 6 of 13




December 2016—four months after King & Spalding filed suit and eight months after the initial

FOIA requests—did the government begin producing the hundreds of pages of documents

unquestionably due to King & Spalding under FOIA. See ECF No. 14 ¶ 6b; ECF No. 18 ¶ 4;

Exhibits C–F. It then supplemented those documents with an additional production in April 2017.

See ECF No. 29 ¶ 4; Exhibit G. Thus, even before King & Spalding won judgment on the

remainder of the contested requests, it had already “substantially prevailed” for purposes of FOIA

fee-shifting.

        In sum, King & Spalding’s initial success and ultimate victory make it eligible for an award

of attorneys’ fees and costs under the statute.

II.     King & Spalding Deserves an Award of Reasonable Fees, Costs, and Expenses.

        In addition to being fee-eligible, King & Spalding has earned a fee award by forcing

government transparency in the face of government intransigence. In determining whether an

eligible FOIA plaintiff should actually receive fees and costs, this Court must consider “‘(1) the

public benefit derived from the case; (2) the commercial benefit to the plaintiff; (3) the nature of

the plaintiff’s interest in the records; and (4) the reasonableness of the [government’s] withholding’

of the requested documents.” McKinley v. Fed. Hous. Fin. Agency, 739 F.3d 707, 711 (D.C. Cir.

2014) (quoting Tax Analysts v. DOJ, 965 F.3d 1092, 1093 (D.C. Cir. 1992)). Here, the public

will benefit substantially from learning the cozy relationship that prompted the government to

investigate Abiomed. And even if King & Spalding had some private stake in this litigation (as

most plaintiffs do) that fact cannot preclude an award under this Circuit’s precedents. This is

especially true where, as here, the government has multiplied the costs of litigation—to both the

plaintiff and the public—by stubbornly protracting it over the course of several years and multiple

rounds of merits briefing.     In light of these circumstances, the Court should grant King &

Spalding’s fee request.


                                                  6
         Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 7 of 13




       A.      This Lawsuit Benefits the Public.

       King & Spalding’s pursuit of information related to the 2012 Abiomed investigation

benefits the public at large.    This Court’s public-benefit consideration “requires an ex ante

assessment of the potential public value of the information requested.” Morley v. CIA, 810 F.3d

841, 844 (D.C. Cir. 2016).      Such potential value depends on the likelihood that the requested

information will bear on matters of public concern.      See Cotton v. Heyman, 63 F.3d 1115, 1120

(D.C. Cir. 1995).   Those matters include the exercise of prosecutorial judgment, which is a core

executive function. See Citizens for Responsibility & Ethics in Washington v. DOJ, 142 F. Supp.

3d 1, 7 (D.D.C. 2015); cf. People for Ethical Treatment of Animals v. NIH, 745 F.3d 535, 545

(D.C. Cir. 2014) (“[T]he circumstances would directly implicate the cognizable public interest in

shedding light on NIH’s investigatory processes.”).

       In this case, King & Spalding sought information likely to bear on that very concern.     As

mentioned above, this case began with requests for information regarding the 2012 Abiomed

investigation. See ECF No. 20 ¶¶ 2, 10.      Specifically, King & Spalding wanted to know what

persons or entities communicated with the government about Abiomed prior to the investigation,

as well as what information those persons or entities relayed.   See id.   From the very beginning,

there was a substantial likelihood that this information would show the impetus for the

investigation or, at the very least, the type of fact-gathering government regulators and attorneys

were engaged in.

       This was no goose chase, either. The information made public as the result of this lawsuit

shows that federal prosecutors initiated a multi-year, costly, and ultimately unavailing

investigation at the behest of their former colleague.     Exhibit H, Items 1, 9, 10, 11, 12, & 16.

That colleague’s firm acted on behalf of a still unnamed third party, most probably a competitor

of Abiomed.    Id., Item 12 (Letter to FDA dated December 21, 2010).       Important standing alone,


                                                 7
           Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 8 of 13




this information takes on added significance and public consequence in light of the increased short-

selling of Abiomed stock just prior to the public announcement of the investigation.     ECF No. 22

at 7–8.    This information offers a troubling peek behind the curtain of the Justice Department and

the manner in which third parties can influence enforcement and cause reputational and financial

damage to a competitor simply through an investigation.

          B.     King & Spalding’s Personal Interests Do Not Preclude Relief.

          Although King & Spalding had some private interest in these records and may reap some

individual benefit from their release, those considerations still support a fee award here.        In

exercising FOIA fee-shifting authority, courts typically consider the plaintiff’s private interests

and benefits together. See, e.g., Davy v. CIA, 550 F.3d 1155, 1160 (D.C. Cir. 2008).      This makes

good sense, as both concerns aim to “assess whether a plaintiff has ‘sufficient private incentive to

seek disclosure’ without attorney’s fees.”     Id. (quoting Tax Analysts, 965 F.2d at 1095).      Of

course, many—if not most—FOIA plaintiffs have some private interest in the records they seek

and stand to gain some commercial benefit from disclosure.     See, e.g., id.   Courts must therefore

take care to weigh those interests in their appropriate context, accounting for the strength (or

weakness) of any private incentive, the overall cost of the litigation, and the relative importance

of other factors. Cf. Reyes v. U.S. Nat’l Archives & Records Admin., 356 F. Supp. 3d 155, 165–

66 (D.D.C. 2018) (finding the plaintiff’s limited financial incentives, considered in context,

minimized the importance of the private-interest factors).

          In this case, context councils in favor of giving minimal weight to King & Spalding’s

private incentives.     As explained more fully below, this lawsuit has required significant

investments of time and attention over its long duration.     See infra Part III.    It need not have

been so costly, but the government ensured that it was. See infra Part II.C.        Thus, whereas the

firm did eventually carry through and prevail, it is far from clear that future parties in King &


                                                  8
            Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 9 of 13




Spalding’s situation will have proper incentives to do so absent some prospect of a fee award.

Indeed, if the government is allowed to protract a FOIA suit like this one without any risk of fee-

shifting, it will always enjoy the option to price all but the most selfless and deep-pocketed private

interests out of FOIA’s entitlements.    This Court should avoid setting such a precedent, which

would clearly undercut FOIA’s basis purpose.

       C.       The Government’s Evasions and Foot-Dragging Warrant Fee Shifting.

       Finally, the government’s intransigence justifies a fee award, especially in light of King &

Spalding’s reasonable FOIA requests that were for a finite time, avoided any deliberative

materials, and excluded Abiomed’s correspondence with the government.           The Court’s last fee-

shifting consideration should account for the government’s conduct.         See, e.g., Reyes, 356 F.

Supp. 3d at 166–68.    To be sure, courts generally will not fault the government for attempting to

withhold information under “reasonable” exemption claims.         Davy, 550 F.3d at 1162 (quoting

Tax Analysts, 965 F.2d at 1096).    But the law also does not abide government “recalcitrant[ce] in

opposition to a valid claim” or any other “obdurate behavior,” especially here with such reasonable

requests.    Id. (quoting LaSalle Extension Univ. v. FTC, 627 F.2d 481, 486 (D.C. Cir. 1980)).

The government has exhibited such obdurateness here.

       To begin, this matter might not have required litigation at all but for the government’s lack

of responsiveness to King & Spalding’s narrowly-tailored FOIA requests.             Indeed, King &

Spalding waited nearly four months between submitting the requests and filing suit.         See ECF

No. 1; ECF No. 20 at ¶¶ 2, 10.     In that window, the government offered no basis for withholding

documents aside from asserting that the Abiomed investigation was ongoing—a claim that was

obviously false and eventually abandoned.      See ECF No. 1 ¶ 12, ECF No. 10 ¶ 12.




                                                  9
         Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 10 of 13




         Then, after the suit was filed, the government’s delay tactics began in earnest.          The

government first sought an eighteen-day extension of time to answer the complaint.            See ECF

No. 9.    It then asked for more time to file the initial joint status report. See ECF No. 12.   When

the parties finally did produce the report in late October 2016, the government refused to commit

to a production deadline and instead asked to file another status report in forty-five days.        See

ECF No. 13 ¶ 8; see also id. ¶ 9 (noting King & Spalding’s opposition to the delay).       In that next

report, the government for the first time asserted that King & Spalding had failed to exhaust its

administrative remedies with respect to some of the requests.      See ECF No. 14 ¶¶ 4, 11.      At the

same time, the government requested another thirty-day extension to produce responsive

documents.     See ECF No. 15.     In the end, it was not until April 2017—a full year after the initial

FOIA requests—that King & Spalding finally received all of the documents the government

agreed King & Spalding was entitled to under FOIA.         See ECF No. 29 ¶ 4.

         The government then continued to draw this litigation out with respect to the contested

redactions.   In the January 2017 status report, the government requested a summary judgment

briefing schedule nearly two months longer than the one King & Spalding asked for. See ECF

No. 18 ¶¶ 7, 8. Then, following a full round of summary judgment briefing, the Court recognized

that the government had not supplied the factual details necessary to support its exemption claims.

See ECF No. 28 at 1 (“Because [the government’s] affiants do not answer th[e] question [of

whether the source of redacted records is an entity or an individual], the court cannot assess

whether the … withholdings are appropriate at this time.”).     Of course, permitting the government

to supplement the record only led to more delays.        The government asked for a new briefing

schedule nearly three months beyond what King & Spalding requested.            See ECF No. 29 ¶¶ 12,

19.   When the Court struck a compromise, the government then asked for a thirteen-day extension




                                                  10
        Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 11 of 13




on that schedule.   See ECF No. 30.   Then, after the second round of summary judgment briefing,

the Court held that the government’s evidence still could not justify redacting the name of any

private law firm associated with the Abiomed investigation. See ECF No. 38 at 31–32.           This

bears repeating: Nearly two-and-a-half years after King & Spalding submitted these FOIA

requests, the government still had yet to establish factual predicates for some of the principal

exemptions it claimed should apply.

       Even if those exemptions had been valid, it still could not excuse these persistent evasions.

Indeed, the attorney and law firm names represent an extremely narrow slice of the information

that the government wrongly withheld.       Cf. Reyes, 356 F. Supp. 3d at 167–68 (finding that

staffing issues and administrative delays cannot excuse a government failure to produce

uncontested documents); Piper v. DOJ, 339 F. Supp. 2d 13, 23 (D.D.C. 2004) (looking to all of

the released documents to determine the reasonableness of the government’s conduct).           And

when this Court finally did order the information released, the government took nearly six more

months to do so, opting instead to force King & Spalding into briefing a needless motion to amend

the judgment that just rehashed the government’s same tired arguments.      See ECF Nos. 66–70.

       The reasonableness of the government’s legal position thus pales in comparison to its

unreasonable and obdurate stall tactics. Those tactics will go unchecked unless this Court awards

King & Spalding reasonable fees and costs for its trouble.

III.   King & Spalding Has Requested a Reasonable Fee Award.

       King & Spalding requests an award of $664,955.87 in fees and $5,925.67 in costs and

expenses, which is reasonable under the circumstances of this case.     Under FOIA, a reasonable

fee award must account for (1) the number of hours reasonably expended; (2) the reasonable hourly

rate; and (3) incorporation of appropriate multipliers. Save Our Cumberland Mountains, Inc. v.

Hodel, 857 F.2d 1516, 1517 (D.C. Cir. 1988).         This includes the time and effort expended


                                                11
        Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 12 of 13




requesting the fees themselves.   See, e.g., Noxell Corp. v. Firehouse No. 1 Bar-B-Que Rest., 771

F.2d 521, 528 (D.C. Cir. 1985); Judicial Watch, 878 F. Supp. 2d at 240.      King & Spalding thus

requests such reasonable amounts as follows:

       •   $664,955.87 for attorneys’ fees incurred during three-and-a-half years of litigation,

           through January 2020, before this Court, including multiple rounds of summary

           judgment briefing, and work on recovering attorneys’ fees;

       •   $5,925.67 for litigation costs incurred during litigation before this Court; and

       •   Additional reasonable fees and expenses incurred and projected to incur to litigate this

           motion, include billing in February 2020 onward, to be determined at the conclusion of

           proceedings.

       In support of these figures, King & Spalding will move to file sealed documents detailing

the attorneys, rates, tasks, time, and other costs and expenses devoted to this litigation over the

course of its long history.

                                         CONCLUSION

       For the foregoing reasons, King and Spalding respectfully requests Court grant this motion

for reasonable attorneys’ fees and costs under FOIA.

Dated: February 3, 2020                              Respectfully submitted,



                                                     /s/ John C. Richter
                                                     John C. Richter, D.C. Bar No. 1014001
                                                     KING & SPALDING LLP
                                                     1700 Pennsylvania Ave., NW
                                                     Suite 200
                                                     Washington, DC 20006
                                                     Telephone: (202) 626-5617
                                                     Counsel for Plaintiff



                                                12
        Case 1:16-cv-01616-APM Document 72 Filed 02/03/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020, I electronically filed the foregoing Motion For

Attorneys’ Fees and Expenses, and the proposed order, and accompanying exhibits with the Clerk

of Court using the CM/ECF system, which will send a notice of electronic filing to all counsel of

record who have consented to electronic notification.


                                                    /s/ John C. Richter
                                                    John C. Richter, D.C. Bar No. 1014001
                                                    KING & SPALDING LLP
                                                    1700 Pennsylvania Ave., NW
                                                    Suite 200
                                                    Washington, DC 20006
                                                    Telephone: (202) 626-5617
                                                    Counsel for Plaintiff




                                               13
